Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-20 are pending.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 6, 7, 8, 9, 12, 15, and 16 of U.S. Patent No. 11,145,325 in view of Kasada et al (U.S. 2017/0358318).
Claims 1, 2, 3, 4, 5, 6, 10, 11, 12, 16, and 17 directly correspond to claims 1, 2, 4, 5, 6, 7, 8, 9, 12, 15, and 16 of the ‘325’ patent.  Claims 7-9 are rejected in view of claim 1 of the ‘325’ patent.  Claims 13-15 are rejected in view of claim 8 of the ‘325’ patent.  Claims 18-20 are rejected in view of claim 15 of the ‘325’ patent.
A first difference between the instant application claims and the patent claims is that the patent claims include the additional limitation that the magnetic layer includes a binding agent whereas the instant application claims do not set forth a binding agent.  Hence, the instant application claims are generic to the species of invention covered by the respective 
The second difference is that the instant application claims set forth that the magnetic tape includes a non-magnetic layer with non-magnetic powder positioned between the non-magnetic support and the magnetic layer and having a thickness of 0.1um to 1.5um.
Kasada discloses a magnetic tape including a non-magnetic layer with non-magnetic powder being positioned between the non-magnetic support and the magnetic layer (note for examples lines 1-4 of the abstract), the non-magnetic layer has a thickness of 0.1um to 1.5um and preferably 0.1um to 1um.
It would have been obvious to have the magnetic tape of the ‘325’ patent include a non-magnetic layer with non-magnetic powder positioned between the non-magnetic support and the magnetic layer, and with a thickness of 0.1um to 1.5um, such as taught by Kasada.  The motivation would have been: such a layer was recognized to assist in providing advantages such as assisting in improved physical characteristics of the magnetic layer formed thereon, such as smoothness, and specifically for a magnetic tape form of a magnetic medium.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERSON A EVANS whose telephone number is (571) 272-7574.  The examiner can normally be reached on Mon-Fri 10am-6pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFERSON A EVANS/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        Tuesday, September 28, 2021